Citation Nr: 1510355	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include mood disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served in active service from April 2002 to April 2006.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

VA has a duty to assist a claimant in the development of a claim.  A remand is necessary to obtain relevant records and provide an examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159. (2014).   

The record is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal of entitlement to service connection for an acquired psychiatric disorder.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

VA treatment notes document the Veteran receiving a diagnosis of PTSD in July 2009.  However, in May 2013, Dr. H.H., a private psychologist, diagnosed the Veteran with mood disorder, secondary to her service-connected gastritis.  Further, Dr. H.H. opined that mood disorder was the only mental disorder the Veteran had.  This was an implicit denial that the Veteran suffered from PTSD at the time of the May 2013 diagnosis.  Therefore, a remand is necessary to obtain a VA examination to determine what psychiatric disorder, if any, the Veteran has had since filing her claim in August 2009.

A remand is also necessary to obtain an opinion as to the cause of an acquired psychiatric disorder, to include PTSD or mood disorder.  The opinion should address the Veteran's claim for an acquired psychiatric disorder on both direct and secondary theories of entitlement.  

Finally, in an August 2009 Mental Health Assessment  Note, the Veteran reported sexual trauma in the military.  The record shows the Veteran has not been provided with specific notice of certain provisions that apply to cases involving PTSD based on allegations of personal assault.  38 C.F.R. § 3.304(f)(5) (2014).  The RO must provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support her claim for PTSD due to personal assault, pursuant to 38C.F.R. § 3.304(f).  This requirement is consistent with the duty to inform the claimant of the information and evidence needed to substantiate her claim.  See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran the notice required by 38 C.F.R. § 3.304(f)(5) for claims of service connection based on an in-service personal assault stressor.  This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of her claim, or to advise VA of the potential source or sources of evidence other than her service records, or evidence of behavioral changes that might constitute independently verifiable credible supporting evidence of her purported in-service stressors. The Veteran must be provided with specific examples of corroborating alternative evidence.  

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence. The Veteran and her representative must then be given an opportunity to respond.

2.  Send a letter to the Veteran asking her to identify all treatment by VA and private providers for any psychiatric disorder.  A VA Form 21-4141 Authorization and Consent to Release Information to VA should be included so that VA can obtain relevant evidence from any private providers.  Assist the Veteran in obtaining private treatment records and obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  Also ask her to submit any evidence of this treatment that she may have to VA.

3.  Thereafter, the Veteran must be provided with a comprehensive examination to determine the etiology of any psychiatric disorder found.  The examiner must identify all psychiatric disorders that have been diagnosed since VA received the Veteran's claim in July 2009.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

Following a review of the claims file, service and post-service medical records, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any identified psychiatric disorder is related to the Veteran's military service, to include as due to any incident therein.

If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis is based.  If PTSD is diagnosed based on military sexual trauma, the examiner must provide a discussion as to the basis for that determination, to include the supportive evidence in the claims file.  If PTSD is diagnosed based on an in-service personal assault stressor other than one involving military sexual trauma, the examiner must provide a discussion as to the basis of that determination, to include the support evidence of record.  

If a mood disorder, or any other psychiatric condition, is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed mood disorder was caused by the Veteran's service-connected gastritis. 

4.  After the above actions are completed, and any other development as may be indicated by any response received as a consequence of the actions taken, the claim on appeal must be adjudicated. If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




